BARKDULL, Chief Judge.
Appellant, who was the defendant in the trial court, seeks review of an adverse final decree relative to a determination of certain personal property. Appellees have cross assigned error to a portion of the decree relating to other personal property.
The questions presented to the chancellor involved conflicting evidence as to whether or not the appellant had validly received a gift of certain shares of stock from her deceased husband, and whether or not she should be required to account to the estate of her late husband as to certain “bearer” bonds.
As to the former, the chancellor found the stock certificates to be the property of the appellant. As to the latter, he ordered her to deliver them to the estate.
There being substantial, competent evidence to support the findings and conclusions of the chancellor, the parties have demonstrated no error in the final decree appealed from. Therefore, same is affirmed. See: Stoller v. Jaffe, Fla.App.1960, 125 So.2d 310; Crown Central Petroleum Corp. v. Standard Oil Co., Fla.App.1961, 135 So.2d 26; Davis v. Levin, Fla.App. 1962, 138 So.2d 351.
Affirmed.